DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Charles T. Riggs Jr. (Reg. 37430) per email communication on 11/05/2021 following a telephone interview on 11/04/2021.
The application has been amended as follows:

Claim Amendments:

1.	(Currently amended) A device for communication service, comprising:
circuitry on the device, wherein the circuitry includes a plurality of input amplifiers, a plurality of output amplifiers, and a plurality of retimers;
a plurality of ports, wherein the plurality of ports is connected to the circuitry;
a plurality of Small Form-factor Pluggable (SFP) 
;
wherein the circuitry further includes a non-blocking cross-point switch;
wherein the plurality of ports includes a plurality of SFP ports and a single Quad Small Form-factor Pluggable (QSFP) port.
2.	(Canceled)
3.	(Canceled)
4.	(Currently Amended) The device of Claim 1 [[3]], wherein a SFP device is connected to each of the SFP ports, and a QSFP device is connected to the QSFP port.
5.	(Currently amended) The device of Claim 1 [[3]], wherein the plurality of SFP ports each establish two differential signal paths.
6.	(Currently amended) The device of Claim 1 [[3]], wherein the QSFP port establishes eight differential signal paths. 
7.	(Currently amended) The device of Claim 1 [[3]], wherein the QSFP port establishes sixteen differential signal paths.
8.	(Original) The device of Claim 1, wherein the plurality of ports includes a plurality of QSFP ports and a single QSFP-Double Density (DD) 
9.	(Original) The device of Claim 8, wherein a QSFP device is connected to each of the QSFP ports, and a QSFP-DD device is connected to the QSFP-DD port.
10.	(Original) The device of Claim 8, wherein the plurality of QSFP ports each establish eight differential signal paths.
11.	(Original) The device of Claim 8, wherein the QSFP-DD port establishes sixteen differential signal paths. 
12.	(Currently amended) A system for communication service, comprising:
a first communication network;
a second communication network;

a plurality of Small Form-factor Pluggable (SFP) 
a communication service interfaced to each of the plurality of SFP devices;
wherein the system is adapted to aggregate communication services from a plurality of lower service capacity connectors and interfaces to a single higher capacity connector and interface; [[and]]

wherein the circuitry further includes a non-blocking cross-point switch; and
wherein the plurality of ports includes a plurality of SFP ports each having a SFP device connected therein and a single Quad Small Form-factor Pluggable (QSFP) port having a QSFP device connected therein.
13.	(Canceled)
14.	(Canceled)
15.	(Currently amended) The system of Claim 12 [[14]], wherein the plurality of SFP ports each establish two differential signal paths.
16.	(Currently amended) The system of Claim 12 [[14]], wherein the QSFP port establishes one of eight differential signal paths and sixteen differential signal paths. 
17.	(Currently amended) The system of Claim 12 [[14]], wherein the plurality of ports includes a plurality of QSFP ports each having a QSFP device connected therein and a single QSFP-DD port having a QSFP-Double Density (DD) 
18.	(Original) The system of Claim 17, wherein the plurality of QSFP ports each establish eight differential signal paths.
19.	(Original) The system of Claim 17, wherein the QSFP-DD port establishes sixteen differential signal paths. 

providing a communication device comprising a plurality of Small Form-factor Pluggable (SFP) Quad Small Form-factor Pluggable (QSFP) , and a non-blocking cross-point switch;
interfacing first network communication equipment with the plurality of SFP ports by inserting a SFP device into each of the plurality of SFP ports, and connecting each of the SFP devices to the first network communication equipment;
interfacing second network communication equipment with the QSFP port by inserting a QSFP device into 
aggregating communication services from a plurality of lower service capacity connectors and interfaces to a single higher capacity connector and interface; [[and]]

switching an unconnected input path from one of the plurality of SFP ports to an unconnected output path of the QSFP port; and
switching an unconnected output path from one of the plurality of SFP ports to an unconnected input path of the QSFP port.

Reasons for Allowance
Claims 1, 4-12 and 15-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention discloses a device with multiple input amplifiers, output amplifiers, a non-blocking cross-point switch and retimers. Also the device includes multiple Small Form-factor Pluggable (SFP) in its ports which comprises 
The claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A device for communication service, comprising:
circuitry on the device, wherein the circuitry includes a plurality of input amplifiers, a plurality of output amplifiers, and a plurality of retimers;
a plurality of ports, wherein the plurality of ports is connected to the circuitry;
a plurality of Small Form-factor Pluggable (SFP) devices in the plurality of ports, wherein the plurality of SFP devices each interface a communication service to the device;
wherein the device is adapted to aggregate communication services from a plurality of lower service capacity connectors and interfaces to a single higher capacity connector and interface;
wherein the circuitry further includes a non-blocking cross-point switch;
wherein the plurality of ports includes a plurality of SFP ports and a single Quad Small Form-factor Pluggable (QSFP) port.

Huang et al. (US 2017/0195184, “Huang”) discloses a method for processing service configuration data in order to obtain a management Internet Protocol (IP) address of a terminal device in which SFP Optical Network Unit (ONU) is located. An Optical Line Terminal (OLT) included in its system serves as a central terminal device and aggregates multiple ONU devices through an ODN network.
Manning (US 2021/0013961) discloses a SFP optical transceiver having optical time domain reflectometer functionality. The SFP optical transceiver is to be plugged into an external data port of an aggregator switch and comprises a connector for the external data port of the aggregator switch.
Regev (US 2007/0086792) discloses a data communication device adapted to receive a data stream. Digital data is communicated over differential signals of differential receivers and differential drivers.
Regarding claims 12 and 20, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 4-11 and 15-19, these claims depend from claims 1 and 12, respectively and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411